FORM 6-K SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 For period endingMay 2014 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x ﻿﻿ ﻿ Notification of Transactions of Directors, Persons Discharging Managerial Responsibility or Connected Persons I give below details of changes in the interests of the Connected Person of a Director in the Ordinary Shares of GlaxoSmithKline plc (the "Company"): Director Transaction Sir Andrew Witty's Connected Person The sale on 9 May 2014 of 737 Ordinary Shares and the repurchase on 12 May 2014 of 730 Ordinary Shares and transfer into an ISA at a price of 1614.5550p and 1615.3900p per share respectively. The Company and the above mentioned persons were advised of these transactions on 13 May 2014. This notification relates to transactions notified in accordance with paragraph 3.1.4R(1)(a) and(c) of the Disclosure and Transparency Rules. V A Whyte Company Secretary 13 May 2014 ﻿ SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date:May 13,2014 By:VICTORIA WHYTE Victoria Whyte Authorised Signatory for and on behalf of GlaxoSmithKline plc
